DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the amendment filed on November 12, 2020, in which claims 1-5, 7-14, and 16-20 are presented for further examination.

Response to Arguments
Applicant's arguments filed on November 12, 2020 have been fully considered but they are not persuasive. Applicant asserted that McGregor does not suggest or teach the claimed “presenting a display of the one or more media items within a media carousel displayed at a position within the messaging interface, the media carousel configured to receive an input to scroll through the one or more media items from the collection of message content," "receiving an input to scroll through the collection of message content presented within the media carousel," and "causing display of a second portion of the one or more media items within the media carousel in response to the input to scroll through the collection of message” content”.Applicant is also asserted that the above underlined amendment is supported by the disclosure originally filed at [0026], [0068], and fig.9.
Upon further reviewed applicant’s arguments in light of the original disclosure, it is clear that the underlined claimed features are not described in the disclosure originally filed at [0026], [0068], and fig.9 nor anywhere in the disclosure. The reasons are the following: (1), the specification, [0026], states that the content suggestion system may curate and present a the collection of media items may be displayed to the user within the messaging interface within a suggestion carousel, wherein a user may scroll through the collection of media items. However, there is no mentioned of “presenting in the first portion of the one or more media items within a media carousel displayed at a position within the messaging interface”; and “causing display of a second portion of the one or more media items within the media carousel in response to the input to scroll through the collection of message content”. This cited portion of the specification provides a collection of media items as chat suggestions which allows user to scroll or browse the collection. However, this cited portion of the specification does not deal with moving the cursor to a position in the messaging interface in a first portion of a display to scroll the collection of media item as chat suggestion and display one or more media item based on the input selection of the user from the collection of media items.
Second, the specification, [0068], recites “the content suggestion system 240 may generate and display a collection 930, wherein the collection 930 comprises a presentation of a set of media items that correspond with the keyword parsed from the input 910. For example, as discussed in operation 408 of the method 400, a chat suggestion may comprise a curated collection of media items, such as the collection 930. A user may scroll through the collection 930 to identify and select one or more media items, such as the media item 925, from among the collection 930”.
However, there is no mentioned of “presenting in the first portion of the one or more media items within a media carousel displayed at a position within the messaging interface”; and “causing display of a second portion of the one or more media items within the media 
Moreover, in order to be consistent with the original specification, the clause “media carousel” should amend to “suggestion carousel”. 
Applicant asserted that the McGregor does not provide that the suggestions may be displayed within a “media carousel”, wherein the media carousel is configured to received an input to scroll through the suggestion. The examiner disagrees with the precedent assertion, McGregor, [0008], provides an operation that causes rendering of at least one suggested response of the one or more suggested responses in the messaging application as one or more suggestions, receiving a selection of the at least one suggested response in the message application based on user input. Note that the “media carousel” is interpreted as a log or collection of suggestions, in which an user can select or browse from to identify a collected suggestions within the collection.
Therefore, the aforementioned assertion is moot, please refer to the rejection below.




Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 7-14, and 16-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The independent claims 1, 10 and 19 recite the claimed “causing display of a second portion of the one or more media items within the media carousel in response to the input to scroll through the collection of message content”.
The specification, [0026], recites that the content suggestion system may curate and present a collection of media items as chat suggestions. Each media item among the collection of media items may be identified from the media content repository based on the keyword. For example, the collection of media items may be displayed to the user within the messaging interface within a suggestion carousel, wherein a user may scroll through the collection of media items. However, there is no mentioned of “presenting in the first portion of the one or more media items within a media carousel displayed at a position within the messaging interface”; and “causing display of a second portion of the one or more media items within the media carousel in response to the input to scroll through the collection of message content”. This cited portion of the specification provides a collection of media items as chat suggestions which allows user to scroll or browse the collection. This implies that such a cited portion of the specification does not deal with moving the cursor to a position in the messaging interface in a first portion of a display to scroll the collection of media item as chat suggestion and display one or more media item based on the input selection of the user from the collection of media items.
On the other hand, the specification, [0068], recites “the content suggestion system 240 may generate and display a collection 930, wherein the collection 930 comprises a presentation of a set of media items that correspond with the keyword parsed from the input 910. For example, as discussed in operation 408 of the method 400, a chat suggestion may comprise a curated collection of media items, such as the collection 930. A user may scroll through the collection 930 to identify and select one or more media items, such as the media item 925, from among the collection 930”. However, there is no mentioned of “presenting in the first portion of the one or more media items within a media carousel displayed at a position within the messaging interface”; and “causing display of a second portion of the one or more media items within the media carousel in response to the input to scroll through the collection of message content”. This cited portion of the specification provides a collection of media items as chat suggestions which allows user to scroll or browse the collection to identify and select one or more media items from the collection. This implies that such a cited portion of the specification does not deal with moving the cursor to a position in the messaging interface in a first portion of a display to scroll the collection of media item as chat suggestion and display one or more media item based on the input selection of the user from the collection of media items.
“media carousel” is interpreted as a “collection of suggestions” to which the suggestions are stored within the collection. Applicant is advised to clarify, amend the specification or delete such limitations from the claims. In case of amending the specification, Applicant is advised that no new matter should be added.
Claims 2-5, 7-9, 11-14, 16-18 and 20 are rejected for incorporating the deficiency of their respective base claims by dependency.

Claim Objections
Claims 1, 10 and 19 are objected to because of the following informalities: the recited “media carousel” recited in the claims is inconsistent with the original disclosure. The originally specification [0026] recites “suggestion carousel”. In order to be consistent with the specification, Applicant is advised to amend the specification or the claims to change “media carousel” to “suggestion carousel” or “suggestion carousel”. Also, in claims 1, 10 and 19, it appears that “and” is missing before the “causing display “. Appropriate correction is required.

Drawings
The drawings are objected to because the originally filed fig.9 does not show how the display 905 and display 920 are connected and what is the display(s) item 900 represents. Also the originally filed fig.11 does not show how display 1105 is connected with the other display, and which display, item 1100 is represented. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez et al., (hereinafter “Rodriguez) US 2018/0367484 in view of McGregor et al., (hereinafter “McGregor”) US 2018/0295081.
As to claim 1, Rodriguez discloses a method comprising:
receiving an input into a messaging interface presented at a client device, the input comprising a text string (see [0025], [0086], and [0262], receiving user input from a first user and display messages received from one or more other user devices participating in a chat conversation over a network and associated with a respective chat user, wherein the user input text commands input in the chat interface as if part of a composed message, where the text commands are received as a command to select the first embedded application to initiate);
parsing a keyword from the text string in response to the receiving the input (see [0262], chat messages are parsed and one or more predetermined topics, words or keywords, and/or phrases can be detected to determine a suggestion event (e.g., "go out to eat," "let's invite User4," "let's watch MovieA," a particular name, address, location, etc.));
curating a collection of message content based on the keyword, the collection of message content that includes one or more media items, the one or more media items comprising graphical content (see [0234], the messages are analyzing by the messaging application  and determined to refer to a specific game object. This can satisfy a message condition associated with that game object that is triggered when a player message refers to the game object);
presenting a display of a first portion of the one or more media items within a media carousel displayed at a position within the messaging interface (see fig.8E, suggestion response items are displayed, wherein user can scroll up and down positioning at the right side of the figure, item 898, wherein displayed within chat interface within message display area of the chat interface such that a portion of the message display area).;
Rodriguez does not explicitly disclose the claimed “receiving an input to scroll through the collection of message content presented within the media carousel; and
causing display of a second portion of the one or more media items within the media carousel in response to the input to scroll through the collection of message content”.
On the other hand, discloses the claimed “receiving an input to scroll through the collection of message content presented within the media carousel (see [0013], [0059], and 
causing display of a second portion of the one or more media items within the media carousel in response to the input to scroll through the collection of message content” (see [0024], and [0087], in response to a suggested response being selected, e.g., by user input from the collection, the selected suggested response is transmitted to the sending device as a response to the message, e.g., to be displayed as a response message in the messaging application executed on the sending device).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to have modified the system of Rodriguez to receive an input to scroll through the collection of message content and cause display of a second portion of the one or more media items in response to the input to scroll through the collection of message content. One having ordinary skill in the art would have found it motivated to use such a modification for the benefit of allowing a user to simply and quickly respond to received images with reduced user input and reduced time to compose responses on a device, thus reducing consumption of device resources to process added input from the user to compose responses instead of selecting less relevant suggestions.



obtain semantic concept associated with the image content in the input message content, for example, input string message "look what my friend got." associated with image “dog”, the system would parse the message and the image to be "friend," "dog," and "friend+dog." ; and emphasizing the keyword within the presentation of the text string in response to the parsing the keyword from the text string (see [0086], message suggestion would be presented based the response to receiving the input message content translate the text in the image to obtain semantic concept associated with the image content in the input message content, for example, input string message "look what my friend got." associated with image “dog”, the system would parse the message and the image to be "friend," "dog," and "friend+dog”).

As to claim 3, the combination of Rodriguez and McGregor discloses the invention as claimed. In addition, McGregor discloses the method of claim 1, wherein the method further comprises: receiving a selection of a media item from among the one or more media items presented within the media carousel (see [0008], receiving a selection of a selected suggested response of the at least one suggested response in the messaging application based on user input provided by the second user of the second device); and generating a message that includes the media item and the input in response to the selection of the media item from the media carousel ((see [0008], 

As to claim 4, the combination of Rodriguez and McGregor discloses the invention as claimed. In addition, McGregor discloses the method of claim 1, wherein the curating the collection of message content based on the keyword includes: accessing a media repository that includes a media index in response to the parsing the keyword from the text string ( see fig.2, see pars. [0024], [0087], [0137], in response to receiving the input message content translate the text in the image to obtain semantic concept associated with the image content in the input message content, for example, input string message "look what my friend got." associated with image “dog”, the system would parse the message and the image to be "friend," "dog," and "friend+dog."); and curating the collection of message content from the media repository based on the keyword (see fig.2 and [0024], analyzing image content to identify semantic concept and check image content).
.
As to claim 5, the combination of Rodriguez and McGregor discloses the invention as claimed. In addition, McGregor discloses the method of claim 1, wherein the media item includes an augmented reality filter (see [0026], generate the suggested responses are filtered to be statistically associated with the plurality of previous images, e.g., the filtered statistically-associated responses satisfy a threshold association score).




As to claim 8, the combination of Rodriguez and McGregor discloses the invention as claimed. In addition, McGregor discloses the method of claim 1, wherein the method further comprises: receiving a request to generate a message from the client device, the request to generate the message including the keyword and a media item from the media carousel (see [0012], generating the at least one suggested response); and 
associating the keyword with the media item within a media index in response to the receiving the request to generate the message (see [0012], generating the at least one suggested response includes determining one or more of the suggested responses using a grammar-based model in which the first semantic concept is matched to one or more concepts in a stored taxonomy and one or more related concepts are determined in the stored taxonomy, and the one 

As to claim 9, the combination of Rodriguez and McGregor discloses the invention as claimed. In addition, McGregor discloses the method of claim 1, wherein the curating the collection of message content includes: accessing a media index that comprises a plurality of media items, each media item among the plurality of media items including associated index terms (SEE [0026], a subset of suggested responses are selected for presentation on the device based on scores determined for multiple suggested responses); and 
	identifying the one or more media items from among the plurality of media items based on the keyword and the associated index terms (see [0079], identify one or more top message suggestions).

As to claims 10-14 and 16-18, claims 10-14 and 16-18 are system for performing the method of claims 1-5 and 7-9 above. They are rejected under the same rationale.

As to claims 19-20, claims 19-20 are computer program product having storing therein instructions for executing the method of claim 1 above. It is rejected under the same rationale.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2016/0380953 (involved in having multiple programming instructions stored in a memory and operated on a processor of a network-connected computing device. A feed generator has multiple programming instructions stored in a memory and operated on a processor of a network-connected computing device and configured to produce the feeds based on received content from a content curation server).
US2016/0179844 (involves in curating images of the repository by computing devices to select representative images of repository. A score is calculated based on image and face esthetics jointly for each of the images through processing by a neural network. The images are ranked based on respective scores. The one or more of images are selected as one of the representative images of repository based on the ranking and a determination that the images are not visually similar to images that is selected already as one of the representative images of the repository).
US9,323,810 (involved in ranking curations includes receiving a query. The method also includes calculating, based on the query, a content similarity measurement for each of multiple curations. The method also includes extracting, from each of the curations, multiple curation-specific features. The method also includes calculating a curation credit measurement for each of the curations based on the extracted curation-specific features. The method also includes ranking each of the curations based on the corresponding content similarity measurement and the corresponding curation credit measurement).

.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN M CORRIELUS whose telephone number is (571)272-4032.  The examiner can normally be reached on Monday-Friday 6:30a-10p(Midflex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN M CORRIELUS/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        January 28, 2021